DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 01/28/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuoka et al. (WO2015194667) which is published as in English as Harumoto et al. (US 2017/0125766) and which is hereby relied upon for making the rejections.
In regards to claim 10, Harumoto teaches polyolefin multilayer microporous membrane [0001].  The membrane comprises a first microporous layer containing polypropylene and a second microporous layer containing ultrahigh molecular weight polyethylene [0029].  The polypropylene first layer has a weight average molecular weight (Mw) of preferably from 6x105or higher such as from 1x106 to 4x106 and has a polypropylene content of preferably from 10% to 55%, and the balance being other -olefin  polymer such as ethylene polymer etc. [0033 – 0036 & 0041].  The polyolefin layer provides the limitation of the second layer of the claim.
The second layer is a polyethylene layer having a molecular weight of preferably at least 1x104 to 1x106 and has a polyethylene content of preferably at least from 45%, or at least from 65% to 100% [0041 – 0043 & 0046].  The second layer meets the limitation of the first layer of the claim.  The membrane has a thickness of from 1mm to 25mm [0069].  The porosity is from 30 to 70% or from 40 to 60% [0075].  The air permeability is from 100 to 300 sec/cm3 (sec/ml) which overlaps the claimed range [0078].  The maximum pore size (bubble point pore size
In regards to claims 11 – 15, Harumoto teaches the membrane having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Harumoto fails to teach the simultaneous combination of the claimed bubble point and air permeability.  The argument is not persuasive.
First, it is noted that Harumoto teaches each of the bubble point and air permeability which applicants do not disparage.  Secondly, Working Example 3 of Harumoto teaches air permeability of 203 at a bubble point (maximum pore size) of 30.  The permeability is very close to 200 as recited in the claim, and makes it obvious.  Finally, it can be shown that when the data in Table 1 of Harumoto is extrapolated using regression analysis, it is evidence that a bubble point and air permeability can be achieved within the claimed range.  Please see below: 

Working Examples 
Air Permeability (X-axis)
Bubble Point Pore Size (Y-axis)
1
173
47
2
181
46
3
203
30
4
153
48

[Chart]
Using the equation y = -0.3597x + 106.6, when x (air permeability) = 200, y (bubble point pore size) = 34.66 which is within the claimed ranges for air permeability and bubble point pore size


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771